 1
                                                                             FILED
                                                                 CIERE<,(}.S. DiSTr!~T COURT
 2
 3                                                                    ~~ - 7 2019
 4                                                             CENTRAL. DISTRICT 0~ CA!IFQ~NIA
                                                               {~Y           Ic~►M/ _~rEpi iTv
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   JONATHAN MAMUYAC,                   ~   Case No. 2:18-cv-04905-SVW-(SIB)
     individually and on behalf of all
12   others similarly situated,
13                   Plaintiff,               [P       ]ORDER GRANTING
                                             JOINT STIPULATION FOR
14         v.                                DISMISSAL OF PRE-
15   FEDEX FREIGHT, INC., a                  CERTIFICATION CLASS ACTION
     corporation; and DOES 1 through         LAWSUIT
16   20, inclusive,
17                   Defendant.
                                             Removal Filed: June 1, 2018
18
                                             [Originally Filed in Los Angeles County
19                                           Superior Court; Case No. BC702287]
20
21
22
23
24
25
26
27
28
                                             1       Case No. 2:18-cv-04905-SVW-(SKx)
     [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF
                PRE-CERTIFICATION CLASS ACTION LAWSUIT
 1                                      ~PRS        1 ORDER
 2                     Based on the above-referenced facts and the stipulation between the
 3   parties, the Court hereby grants and approves the parties' stipulation for dismissal of
 4   the action in its entirety. This action is hereby dismissed with prejudice as to Plaintiff
 5   and without prejudice to any putative class members. The Court rules that notice to
 6   the class need not be provided and that no hearing to effect the dismissal is necessary.
 7                    IT IS SO ORDERED.
 8   IT IS SO ORDERED.
 9
     Dated:         -3~~
10
11
12                                          HON     BLE S EPHEN V. WILSON
13                                       UNITED STATES DISTRICT COURT JUDGE

14
     FIRMWIDE:162899232.1 057116.1025
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2       Case No. 2:18-cv-04905-SVW-(SKx)
     [PROPOSED]ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF
               PRE-CERTIFICATION CLASS ACTION LAWSUIT
